DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the Amendment filed on 05/19/2021.  Claims 1 and 12 have been amended, and claims 5 and 16 have been previously cancelled.  Claims 1-4, 6-15, and 17-26 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-15, and 17-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “determining, by the specifically programmed computer processor, group key permutations of each value possible for each key variable of the set of key variables in the group key” does not appear to be supported by the specification.  The Examiner points to paragraph [0121] which states, in part, “The data can then be migrated to a response table after which calculations can be performed to incorporate all possible variations and permutations of each of the metrics and group keys into the user platform.”  While the specification makes mention of incorporating all possible permutations, there appears to be no mention of actually determining each value possible for each key variable.
Regarding claim 1, the limitation “generating, in the database, by the specifically programmed computer processor, a response table, recording the at least one index for each set of data and a group key permutation associated with each set of data” does not appear to be supported by the specification.  The Examiner points to paragraph [0121] which states, in part, “The data can then be migrated to a response table after which calculations can be performed to incorporate all possible variations and permutations of each of the metrics and group keys into the user platform.”  While this indicates the existence of a “response table”, the paragraph does not provide support for the generation of said response table, and instead recites the migration of data to an already existing response table.  The Examiner further notes that the specification fails to describe what a response table is.
Regarding claim 1, the limitation “receiving, by the specifically programmed computer processoer, at least one modification to at least one key variable in the set of key variables
Regarding claim 1, the limitation “automatically self-adjusting, by the specifically programmed computer processor, the group key permutations and the plurality of sets of data based at least in part on the at least one modification to update the response table with at least one new index for each set of data of the plurality of sets of data” does not appear to be supported by the specification.  There appears to be no mention of adjusting group key permutations.
Claim 12 features limitations similar to those of claim 1, and is therefore rejected using the same rationale.
Dependent claims are rejected as well since they inherit the limitations of the independent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-15, and 17-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites (additional limitations beyond the abstract idea crossed out):
A computer-implemented method, comprising:



generating, 
determining, 
grouping 
	wherein each set of data comprises the data and the response data having a plurality of data elements matching a particular group key permutation of the group key permutations of the group key;
	wherein each data element corresponds to a particular value that remains constant over a particular time period of the plurality of time periods,
wherein the plurality of data elements comprises:
i)    an event source data element, identifying a particular source which has outputted a particular event,
ii)    a time unit data element, identifying a particular time unit, and
iii)    a time data element, identifying an actual time during a day at which the particular event has occurred, and
iv)    an event data element, identifying the particular event;
generating, of sets of data, at least one index, being representative of each set of data, based on the plurality of data elements associated with each set of data;
generating , a response table, recording the at least one index for each set of data and a group key permutation associated with each set of data;
communicating, 
receiving, 


The above limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of advertising activities, as well as performance of the limitations in the human mind.  That is, other than reciting the steps as being performed by a “specifically programmed computer processor” and a “database”, nothing in the claim elements differentiates the steps from an advertising activities performed by humans, or precludes the steps from practically being performed in the mind or with pen and paper.  For example, but for the “specifically programmed computer processor” and a “database” language (also “non-transitory memory storing instructions” and “self-adjusting database software platform” of claim 12) the steps of “determining a set of key variables…”, “generating a group key…”, “grouping the data and the response data…”, “generating for each set of data, at least one index…”, “generating a response table…”, “communicating at least one event metric…”, “receiving at least one modification to at least one key variable”, “adjusting the group key permutations and the plurality of sets of data…”, and “adjusting the at least one event metric…” in the context of the claims encompasses a human mentally performing the steps with or without the use of pen and paper.  Further, all of the above steps are directed to the organization of data associated with the characteristics of events (i.e. creatives/ads in light of the specification) which is an advertising activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Further, if a claim 
The judicial exception is not integrated into a practical application.  In particular, the claim only recites a “specifically programmed computer processor” and a “database” to perform the steps.  These additional elements are recited at a high level of generality (see at least Paras. [0029]-[0036]) such that they amount to no more than mere instructions to apply the exception using generic computing components.  The claims also recite “electronically and periodically receiving media data from a plurality of computer systems of media sources…”, and “electronically and periodically receiving consumer response data…”; and “displaying, by the specifically programmed computer processor, to a user, via real-time updatable graphical user interface, the particular B.E.S.T. recommendation for each group key of the plurality of group keys [i.e. the end result of a calculation e.g., a recommendation]” (see claims 24 and 26)..  However, these additional elements are merely extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a “specifically programmed computer processor” and a “database” to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere electronically and periodically receiving media data from a plurality of computer systems of media sources…”, and “electronically and periodically receiving consumer response data…” do not amount to significantly more than the judicial exception because they are well-understood, routine, and conventional functions.  The steps of “electronically and periodically receiving media data from a plurality of computer systems of media sources…”, and “electronically and periodically receiving consumer response data…” are conventional as evidenced by Symantec which featured receiving or transmitting data over a network.  The step of “displaying, by the specifically programmed computer processor, to a user, via real-time updatable graphical user interface, [the end result of a calculation e.g., a recommendation]” is also conventional as evidenced by at least by OIP Techs., which featured presenting offers and gathering statistics. The performance of conventional functions by generic computers does not provide an inventive concept.  Therefore the claims are not found to be patent eligible.
Dependent claims 2-4, 6-11, and 23-24 are dependent on claim 1, and include all the limitations of claim 1.  Dependent claims 13-15, 17-22, and 25-26 are dependent on claim 12, and include all the limitations of claim 12.  The dependent claims further narrow the abstract idea, however narrow embodiments of ineligible matter are still ineligible.  Claims 24 and 26 include the additional limitation of displaying a recommendation, which has been addressed above.  The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea.  Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey (US 2009/0259518)
Regarding claim 1, Harvey discloses a computer-implemented method comprising:
electronically and periodically receiving, by a specifically programmed computer processor, over a computer network, data from a plurality of computer systems of electronic sources, wherein the data is associated with a plurality of events which have occurred over a plurality of time periods.  Harvey discloses receiving advertising data that includes when the ads were aired (Para. [0062]).
Harvey also discloses electronically and periodically receiving, by the specifically programmed computer processor, over the computer network, response data, wherein the response data is associated with the plurality of events and has been collected over the plurality of time periods. Harvey discloses an Audience Retention report that features a commercial rating (i.e. response data) (Para. [0119]).
Harvey also discloses:
determining, by the specifically programmed computer processor, a set of key variables associated with the plurality of events;
generating, by the specifically programmed computer processor, a group key for the plurality of time periods defined by the set of key variables;
determining, by the specifically programmed computer processor, group key permutations of each value possible for each key variable of the set of key variables in the group key;
grouping in a database, by the specifically programmed computer processor, the data and the response data associated with each event according to the set of key variables of the group key to form a plurality of sets of data for the plurality of time periods;
	wherein each set of data comprises the data and the response data having a plurality of data elements matching a particular group key permutation of the group key permutations of the group key;
	wherein each data element corresponds to a particular value that remains constant over a particular time period of the plurality of time periods,
wherein the plurality of data elements comprises:
i)    an event source data element, identifying a particular source which has outputted a particular event,
ii)    a time unit data element, identifying a particular time unit, and
iii)    a time data element, identifying an actual time during a day at which the particular event has occurred, and
iv)    an event data element, identifying the particular event
self-adjusting, by the specifically programmed computer processor, and indexing of each set of data from the plurality of sets of data in a database according to the plurality of group keys so as to allow to self-adjust the database based on the data received during the particular time prior of the plurality of time periods
Harvey features an Audience Retention report that includes several characteristics (i.e. key variables) associated with aired advertisements (see at least Fig. 35B’s “Commercial Rating”, “Commercial CPM”, “Network”, etc.), wherein the report is for a particular time period (see Fig. 35 B’s “Report Period”), wherein the system may receive input and return an audience retention report that reflects the input (i.e. self-adjusts) (See at least Para. [0118] inputs of “time selection”, “report date range”, etc.), and wherein the report also displays permutations of Audience (i.e. Target Audience vs. Total Audience) and the data associated with each permutation (i.e. Sample Size for Target Audience vs Sample Size for Total Audience (see also at least Fig. 35 B’s Audience and Sample Size columns).
Harvey also discloses: 
generating, by the specially programmed computer processor, for each set of data of the plurality of sets of data, at least one index, being representative of each set of data, based on the plurality of data elements associated with each set of data;   
generating in the database, by the specifically programmed computer processor, a response table, recording the at least one index for each set of data and a group key permutation associated with each set of data;
Harvey discloses an ROI report that features an ROI index associated with a specified advertising (Para. [0126], Figs. 38A-38B).
Harvey also discloses communicating, by the specifically programmed computer processor, at least one event metric to a user database, wherein the at least one event metric is representative of at least one event of the plurality of events, based at least in part on the at least one index for each set of data recorded in the response table and at least one user configurable setting.  Harvey discloses providing sets of data (i.e. event metrics) to interested parties via a database (Para. [0063]).
Harvey also discloses:
 receiving, by the specifically programmed computer processor, at least one modification to at least one key variable in the set of key variables;
automatically self-adjusting, by the specifically programmed computer processor, the group key permutations and the plurality of sets of data based at least in part on the at least one modification to update the response table with at least one new index for each set of data of the plurality of sets of data; and
automatically self-adjusting, by the specifically programmed computer processor, the at least one event metric, based at least in part on the at least one new index for each set of data recorded in the response table and the at least one user configurable setting
Harvey discloses an ROI report (i.e. event metrics) that is based on selectable inputs such as user type or date range (i.e. modifiable key variables) (Para. [0126], “The user 326 can be provided with additional parameters to manipulate to allow the user 326 to calculate an ROI measurement consistent with a specific approach of the user 326 to calculating ROI ( e.g., based on total retail sales dollars versus incremental retail sales dollars, gross or net revenue, with or without long-term advertising effects multiplier, with or without consumer lifetime value (CLV), and many others).”)
Clam 12 features limitations similar to those of claim 1, and is therefore rejected using the same rationale.
Regarding claim 23, Harvey discloses The method of Claim 1, wherein the plurality of events comprise a plurality of media events, wherein the data comprises media data, wherein the response data comprises consumer response data, and wherein the event source data element comprises a media event source data element identifying a particular media source which has outputted a particular creative to a plurality of consumers. See at least Fig. 35B.
Claim 25 features limitations similar to those of claim 23, and is therefore rejected using the same rationale.
Examiner Notes
No prior art was found to be applicable to the dependent claims.  This was mainly due to the inclusion of language related to a B.E.S.T. score and a B.E.S.T. recommendation in claims 24 and 26, which upon further research, appear to be related to proprietary software of the Applicant.  While several instances of prior art could be found in regards to the evaluation of performance of media/advertisements, nothing could be found in regards to the B.E.S.T. score and recommendation.  
Response to Arguments
Applicant's arguments with respect to claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that “the human mind cannot index data in a database in response to the structure of a group key”.  The Examiner respectfully disagrees.  First, the Examiner notes that the “database” merely serves to place the abstract idea in a computer environment.  Further, as stated in the previous action: “As evidenced by at least Paragraph [0040] of the specification, which states, in part, “Group Key- this is a grouping of defined key variables into a unique code that is used for purposes of definition and comparison based on specific attributes. The Group Key can be built from at least n number of variables or the Group Key can be a single variable that is uniquely defined through an independent process.”  This indicates that the group key is merely a grouping of specific variables.  A human is certainly capable of generating a group key with or without the need for pen and paper.  A simple example would be generating a group key for the defensive players of a football team that would consist of the variables of Name, Position, Sacks, Interceptions, etc.  Another example would be a librarian indexing books according to the Dewey Decimal System which has been around since the late 1800s.”  The organization of data based on a particular structure is not something that is only capable of being performed by computers as alleged by the Applicant.  
Applicant further argues that a human cannot think up or write down a group key that would cause a database to group data in a specific way.  The Examiner respectfully disagrees.  Using the above example regarding the defense of a football team, a human could easily think up a group key of Name|Position|Sacks|Interception, so that the appropriate information would be organized as Robinson|CB|2|0.  
Based on at least the above, it is found that the claims are indeed directed to a Mental Process.
Applicant argues that the claims are not directed to an advertising activity and alleges that claim 1 has no recitation related to any advertising at all.  The Examiner respectfully disagrees, and points to the limitations “determining, by the specifically programmed computer processor, a Buy Evaluate Sell Test (B.E.S.T.) index score for each group key of the plurality of group keys based on the values of the at least one performance metric for the plurality of selected subindex factors” and “determining, by the specifically programmed computer processor, a particular B.E.S.T. recommendation for each group key of the plurality of group keys based, at least in part, on a corresponding B.E.S.T. index score” which have been moved from the independent claims and placed into new dependent claims 23-26.  Next, the Examiner points to paragraph [0007] which states, in part, “In one aspect of the present invention, a computer-implemented method for generating at least one media transaction recommendation for use in advertising a product or service…the indexing including all possible combinations of actual value data parameters representing at least one of a number of distinct and successive media events and a number of time periods of the media events…”  Next, the Examiner points to paragraph [0041] which states, “Buy Evaluate Sell Test (B.E.S.T) Recommendation- A scoring system that represents the performance levels of media based off of historical data and the Composite Index. The Composite Index (or B.E.S.T Index) can be the final scoring of the B.E.S.T process that determines the B.E.S.T recommendation.”  Further, paragraph [0043] states “Media Event- Represents an event or activity that is viewed by a consumer for purposes promoting products, goods, and services, and/or obtaining contributions, votes, or information, etc. and are generally represented or referred to as (but not limited to) commercials, spots, infomercials, programs, advertisements, articles, SMS text messages, email links, display ads, web search, banners, mails, inserts, catalogs, brochures, performances, etc. Note: Media Events 
Next, the Examiner points to the limitations “electronically and periodically receiving, by a specifically programmed computer processor, over a computer network, data from a plurality of computer systems of electronic sources, wherein the data is associated with a plurality of events which have occurred over a plurality of time periods”, “electronically and periodically receiving, by the specifically programmed computer processor, over the computer network, response data, wherein the response data is associated with the plurality of events and has been collected over the plurality of time periods”.  In regards to the “events” term, the Examiner again points to paragraph [0043] which states, “Media Event- Represents an event or activity that is viewed by a consumer for purposes promoting products, goods, and services, and/or obtaining contributions, votes, or information, etc. and are generally represented or referred to as (but not limited to) commercials, spots, infomercials, programs, advertisements, articles, SMS text messages, email links, display ads, web search, banners, mails, inserts, catalogs, brochures, performances, etc. Note: Media Events are generally bought or purchased but can also be no charge or per inquiry, per lead, per order, per vote, per search, per visit, per action, etc.”  Thus it 
Applicant alleges that the claims provide a technical improvement by reducing resource usage and improving system speeds while providing “instantaneous access to any data”.  The Examiner respectfully disagrees.  First the Examiner points to paragraph [0120] of the specification which states, in part, “By using an ETL process, it allows for adjusting data on the fly. Otherwise, when a user would want to access data on updated configurations, a long wait time of up to twenty minutes to an hour all the while using up a lot of resources of the computer. Thus, by using ETL processes 254, 264, 266, 268 for all incoming data, fewer resources and a faster system is possible while the user is hardly affected by any downtime based on the predetermined refresh operations.”  Next, the Examiner points to paragraph [0121] which states,  “As part of the import data process, each of the incoming records types are staged in respective staging tables 256,270,272,274, until a refresh operation is performed. The data can then be migrated to a response table after which calculations can be performed to incorporate all possible variations and permutations of each of the metrics and group keys into the user platform. Upon the refresh operation, which can be performed at predetermined time periods or by the user, the media agency data can be incorporated into the report table after a B.E.S.T A Cale 258 operation performs calculations for storing reports. Then the media agency data can be in the live database used by the users. In this way, it is possible to have almost instantaneous access to any data regardless of the selected configuration settings because the data is precalculated before the settings have been selected.”   The specification merely provides a conclusory statement regarding how the ETL processes provides a faster Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.”  Therefore, it is found that “indexing based on group keys having every permutation of key variables” results in “improved speed and resource usage of systems for instantaneous data access”. 
Based on at least the above, the rejection is maintained.
Applicant's arguments with respect to claims rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that Harvey does not disclose the grouping of data according to group key permutations.  The Examiner respectfully disagrees.  As stated in the rejection above, Harvey discloses a report that displays permutations of Audience (i.e. Target Audience vs. Total Audience) and the data associated with each permutation (i.e. Sample Size for Target Audience vs Sample Size for Total Audience (see also at least Fig. 35 B’s Audience and Sample Size columns).  Therefore, Harvey teaches the associated limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0035272 – Bhatt: discussed recommendations to improve advertisement campaign performance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
                                                                                                                                                                                                        /SAM REFAI/Primary Examiner, Art Unit 3681